



COURT OF APPEAL FOR ONTARIO

CITATION: Akran v. Toronto Dominion
    Bank, 2013 ONCA 528

DATE: 20130823

DOCKET: C56876

Goudge, Watt and Pepall JJ.A.

BETWEEN

Manouchehr Akran

Applicant (Appellant)

and

The Toronto Dominion Bank

Respondent (Respondent)

Richard Parker, for the appellant

Nicole Brown Dunbar, for the respondent

Heard: August 22, 2013

On appeal from the judgment of Justice Leonard Ricchetti
    of the Superior Court of Justice, dated September 21, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis upon which the appeal could be allowed.  There is no
    error in the order below.  The appeal is dismissed.

[2]

Costs to the respondent fixed at $2000 in total.


